Upon error from Early Superior Court.Diminution of the record suggested on behalf of the defendant in error, and the case consequently continued.The following is the proceeding bad under the suggestion as taken from the minutes of the Supreme Court:“ Samuel Johnson, plaintiff in error, vs. Charles F. Bemis, defendant in error. From Early Superior Court.“ It appearing to the Court that the transcript of the record in the above stated case is not complete, and that objections have been made under oath by the counsel of defendant;“ It is ordered that a eertioi'ari do issue, directed to the clerk of the Superior Court of Early County, requiring him to certify and send up a complete transcript of the entire record in the above case, to the next January Term of this Court, to he held at Talbotton, on the fourth Monday in January next; and that this cause stand continued until that time.”'